FILED
                            NOT FOR PUBLICATION                            AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


YUEZHEN YANG, AKA Yue Zhen                       No. 11-72898
Yang,
                                                 Agency No. A099-399-966
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 13, 2013**
                              San Francisco, California

Before: HAWKINS, THOMAS, and McKEOWN, Circuit Judges.

       Yuezhen Yang petitions for review of the Board of Immigration Appeals’

decision denying her claims for asylum, withholding of removal, and protection




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture. We deny the petition. Because the parties

are familiar with the history of this case, we need not recount it here.

      Substantial evidence supports the adverse credibility determination. Under

the REAL ID Act, an inconsistency can support an adverse credibility finding even

if it does not go to the heart of the claim. Shrestha v. Holder, 590 F.3d 1034, 1043

(9th Cir. 2010). Here, Yang testified that she did not organize a protest until May

2005, well after her firing. But an August 2004 letter stated that factory officials

were firing Yang because she was detained for organizing sit-in demonstrations.

The immigration judge (IJ) considered Yang’s explanation for this inconsistency

and concluded that Yang did not explain the discrepancy. Yang’s explanation that

a factory leader concocted a reason to fire her that directly corresponded to events

that occurred nearly a year later was neither reasonable nor plausible. Therefore,

the IJ did not need to discuss her reasons for rejecting the explanation in greater

detail. See Rizk v. Holder, 629 F.3d 1083, 1091 (9th Cir. 2011) (IJ did not need to

offer “express, point-by-point rejection” when petitioner “did not offer a

reasonable and plausible explanation for the discrepancies”). Given this

inconsistency, and in light of the total circumstances, the agency’s adverse

credibility determination was reasonable. Shrestha, 590 F.3d at 1044. Absent

credible testimony, Yang could not establish her eligibility for asylum or


                                           2
withholding of removal. She submitted no additional evidence that would compel

the conclusion that she is entitled to relief under Convention Against Torture.

      PETITION DENIED.




                                          3